Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a first action on the merits, responsive to application filed 08 April, 2019.
Claims 1-20 are presented for examination.

Claim Objections
Claims 2, 12-16, and 18 are objected to because of the following informalities: 
Claims 12-16, line 1 of each claim recites “wherein the processors” (emphasis). Claims 12-16 depend from claim 11 which recites “one or more processors”, line 3. Lines 1 of each of claims 12-16 should instead recite “the one or more processors” for consistency and to eliminate a possible confusion that a set of “processors” in claims 12-16, different than the “one or more processor” in claim 11, are performing the method of claims 12-16.  Appropriate correction is required.
Claim 2 recites “initially designating the first boot flash device from the first boot flash device and the second boot flash device as an active boot flash device” (emphasis added). The statement can be ambiguously read as selecting boot from the boot flash device and the same time selecting the second boot flash device as active. From the scope of the invention that is clearly not the case. To remove ambiguity, it is suggested the statement to instead read “initially designating the first boot flash device from the set of the first boot flash device and the second boot flash device as an active boot flash device”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. “US 2020/0310774 Al” in view of Jauhiainen et al. “US 20140359268 A1”.
Regarding claim 1:

volume is [the] modified version of the second firmware volume”, claim 19, which is stored on the second boot partition, claim 18]; and rebooting the computer system from the second boot flash device [the information handling system is then rebooted (1218) using the second boot partition containing the new/modified firmware/capsule “the third firmware volume from the second boot partition”, claim 18, “wherein the third firmware volume is a modified [i.e. updated] version of the second firmware volume”, claim 19]“

Jauhiainen also teaches a first and second boot devices, Figure 3.
Jauhiainen additionally teaches a signature stored in a first region of the second boot flash device [par. 54: a boot software SW2 in a second location of memory (Figure 3: 11 and 2e, and 12 and 2b) of a SoC is authenticated using a signature SPKPR1 stored on a first region (11a)]; when the version of the upgraded BIOS image is validated, and the upgraded BIOS image is authenticated [after “the boot SW (SW1) checks integrity and authenticity of SW2”], writing the signature to a second region of the second boot flash device that is different from the first region [par. 54: a certificate based on authentication CKPUB3 is stored on a second region of the memory (2b1)].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the method of the using and storing signatures and certificates in authenticating BIOS software in the system of Zhu performing a secure modified BIOS update. One would have been motivated to do so for quicker future iterations of BIOS authentications during future phases of boot “CKPUB3 is also stored to the RAM 2b to be used in the next phase of the boot”, Jauhiainen, par. 54.
Regarding claim 2: 
Zhu and Jauhiainen teach the method of claim 1. Zhu additional discloses further comprising initially designating the first boot flash device from the first boot flash device and the second 
Regarding claim 3:
Zhu and Jauhiainen teach the method of claim 1. Zhu additionally discloses further comprising receiving, from an operating system running on the computer system, the indication of a pending BIOS upgrade [the information handling system is aware of the pending update from the process of carrying out the update by the OS (Fig. 12)].
Regarding claim 4:
Zhu and Jauhiainen teach the method of claim 3. Zhu further discloses further allowing the operating system to write another upgraded BIOS image to an unlocked corresponding second region of the first boot flash device [par. 41: “new FVs [Firmware Volumes] 814 and 840 are stored non-volatilely on the copy portion of boot partition 422”].
Regarding claim 5:  
Zhu and Jauhiainen teach the method of claim 1. Zhu additionally discloses wherein validating a version of the upgraded BIOS image comprises comparing a version number of the upgraded BIOS image with a version number in a trusted database [par. 45: “[w]hen a new or updated FV is available, the OS matches the GUID from the ESRT with an update package on an update server”].
Regarding claim 9:
Zhu and Jauhiainen disclose the method of claim 1. Zhu further discloses further comprising preventing an operating system running on the computer system from writing to selected regions of the second boot flash device by locking the selected regions [“par. 45: [a] BIOS locks a boot partition of an NVM device in block 1102. In locking the boot partition, the BIOS can prevent 
Regarding claim 11:
Zhu and Jauhiainen teach a device comprising: a memory [Zhu, Fig. 1: 120]; and one or more processors coupled to the memory [Zhu, Fig. 1: 102 and 104], and configured to perform a method as recited in claim 1 and is therefore rejected accordingly under the same rationale.
Regarding claim 12:
Claim 12 recites processors configured to perform a method as recited in claim 2 and is therefore rejected accordingly.
Regarding claim 13:
Claim 13 recites processors configured to perform a method as that recited of claim 3 and is rejected accordingly.
Regarding claim 14:
Claim 14 recites processors performing a method as performed in claim 4 and is therefore rejected accordingly.
Regarding claim 15:
Claim 15 recites processor performing a method as recited in claim 5 and is therefore rejected accordingly.
Regarding claim 16:
Claim 16 recites processors performing a method being performed as that of claim 6 and is rejected for the same reasons.
Regarding claim 17:

Regarding claim 18:
Claim 19 recites the non-transitory computer readable storage media of claim 17, the instructions further including instructions that, when executed by the processor, cause the processor to perform the method of claim 2 and is therefore rejected accordingly.
Regarding claim 19:
Claim 19 recites the non-transitory computer readable storage media of claim 17, the instructions further including instructions that, when executed by the processor, cause the processor to perform a method recited in claim 3 and is therefore rejected accordingly.
Regarding claim 20:
20. The non-transitory computer readable storage media of claim 19, the instructions further including instructions that, when executed by the processor, cause the processor to perform a method recited in claim 4 and is therefore rejected accordingly.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Jauhiainen and further in view of Futral et al. “US 8,904,162 B2”.
Regarding claim 6:
Zhu and Jauhiainen disclose the method of claim 1. Jauhiainen additionally disclose writing the signature to a second region of the second boot flash device that is different from the first region [0054]. However, may not disclose further comprising clearing the indication of a pending BIOS upgrade.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of Futral of clearing the indication of BIOS update after it is completed in the method disclosed by Zhu and Jauhiainen. One would have been motivated to do so to avoid future iterations of already updated BIOS firmware. 
Regarding claim 8:
Zhu and Jauhiainen disclose the method of claim 1. However, may not exactly disclose wherein booting the computer system from the first boot flash device comprises authenticating the BIOS image stored in the first boot flash device.
Futral teach wherein booting the computer system from a first boot flash device comprises authenticating the BIOS image stored in the first boot flash device [Fig. 2A: booting from a primary partition (112) which includes authenticating the primary BIOS image (130)].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of Futral of authenticating a first BIOS image in the method disclosed by Zhu and Jauhiainen. One would have been motivated to do so to reduce vulnerabilities to booting from a BIOS image.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Jauhiainen et al. and further in view of Grieco et al. “US 9,147,074 B2”.
Regarding claim 7:  
Zhu and Jauhiainen disclose the method of claim 1. Zhu additionally teaches further comprising a processor of the computer system [Fig. 1: 102 or 104], each of the first boot flash device and 
Zhu and Jauhiainen do not specifically teach further comprising controlling a multiplexer that is disposed between a processor of the computer system and each of the first boot flash device and the second boot flash device to make the connection.
Grieco teaches controlling a multiplexer that is disposed between a processor of the computer system and the boot flash device to cause the processor to be connected to the boot flash device [Fig. 1A: Mux (112) connects CPU (115) to Bootflash (105) such that “I/O FPGA switches the mux to allow the micro loader to fetch and validate the full boot image from the boot flash memory”, col. 3 ‖ 48-50].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented a multiplexer as taught by Grieco performing the function of selecting a boot image to select a boot image of the system of Zhu and Jauhiainen. Since the system disclosed by Zhu and Jauhiainen implements selecting one boot partition at a time, implementing the multiplexer taught by Grieco would have been obvious to one skilled in the art to be selecting one boot partition at a time. One would have been motivated 
Regarding claim 10:
Zhu and Jauhiainen disclose the method of claim 1. However, fail to disclose wherein the method is performed by a field programmable gate array (FPGA).
Grieco teaches wherein the method is performed by a field programmable gate array (FPGA) [an I/O FPGA (110 Fig. 1) performing the method (Fig. 3B)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented an FPGA as taught by Grieco in assessing the method disclosed by Zhu and Jauhiainen. One would have been motivated to do so to add desirable security features when fetching the boot image and preventing attackers from bypassing secure boot functions, Grieco, col. 4 ‖ 25-36.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Butcher et al. teaches a similar method of authenticating a BIOS image (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 7:30 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                                        


/Paul Yen/Primary Examiner, Art Unit 2186